Title: John Adams to Abigail Adams, 13 May 1789
From: Adams, John
To: Adams, Abigail


        
          New York May. 13. 1789
          My dearest Friend
        
        I have taken an House, and now wish you to come on, as soon as possible.— It will be necessary to send by Water all the Carpets that are not in Use, and several Beds, Bedsteads, Bedding Bed and Table Linnen,—Plate, China &c if you can convey it to Providence would come better that Way. The House is on the North River about a mile out of the City, in a fine situation, a good Stable, Coach House, Garden, about 30 Acres of Land. it goes by the name of Mr Montiers House.— We may keep, two Cows, on the Pasture. The Rent is 50 or an 100£ less, than for a poorer House in the City.
        Charles and Thomas had better come on with you, at least the former.— Brisler and Polly Taylor, at least must come.— I inclose a Letter to President Willard & am / yours most tenderly
        John Adams
       